Case 1:20-cv-00079-TFM-N Document 9 Filed 04/30/20 Page 1 of 1                 PageID #: 36



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 LARYIE EARL JONES, AIS #156610,               )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )   CIV. ACT. NO. 1:20-cv-79-TFM-N
                                               )
 KATHY SIPPER, et al.,                         )
                                               )
        Defendants.                            )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered on this same date, it is

hereby ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor of

Defendants and against Plaintiff. This action is DISMISSED without prejudice pursuant to 28

U.S.C. § 1915(g).

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 30th day of April, 2020.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
